UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):November 10, 2010 XODTEC LED, INC. (Exact name of registrant as specified in Charter) Nevada 333-148005 20-8009362 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 2F, No. 139, Jian 1st Rd. Jhonghe City. Taipei County 235 Taiwan, Republic of China (Address of Principal Executive Offices) (886) 02-2228-6276 (Registrant’s Telephone number) Copies to: Asher S. Levitsky, PC Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 981-6767 Fax: (212) 930 – 9725 E-mail: alevitsky@srff.com Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On November 10, 2010, Chao-Wu Chou resigned as chief operating officer and director of Xodtec LED, Inc. (the “Company”) for personal reasons.The resignation of Mr. Chou did not stem from any disagreement with the Company. Item 9.01 Financial Statements and Exhibits. (d) Exhibits None. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 10, 2010 Xodtec LED, Inc. By: /s/ Yao-Ting Su Yao-Ting Su Chief Executive Officer 3
